Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/20/2020 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications (RCE) filed on 11/20/2020.
Claims 1, 8-9, 16-17 and 21 have been amended. Claims 23-26 are new.
Claims 3-4, 11-12, 19 and 22 were previously cancelled.
Claims 1-2, 5-10, 13-18, 20-21 and 23-26 are presented for examination. 
Claims 1-2, 5-10, 13-18, 20-21 and 23-26 remain pending in this application.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s amendment/arguments with respect to Claim Rejections- 35 USC §103 (see page 9-11 of REMARKS, filed 11/20/2020) have been considered but they are non-persuasive. In the response filed on 11/20/2020, applicant puts forth in substance that:
“Independent claim 1 recites "the existing service function chain is modified to yield the modified version of the service function chain by maintaining the plurality of functions, maintaining or changing the order of the plurality of functions, and changing a location in the network on which a respective virtual network function within the service function chain runs, the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path." Independent claims 9 and 17 include similar recitations.
The Examiner acknowledges Hearn, Cziva, Ahad, and Turner fail to meet the aforementioned recitation regarding order of functions and relies on U.S. Patent Publication No. 2016/0182684 to Connor et al. ("Connor"). See Office Action, pg. 14. However, Connor is limited to concurrently performing service functions. See Connor, para. 0021. Concurrently performing service functions is not reasonably the same as ‘the existing service function chain is modified to yield the modified version of the service function chain by maintaining the plurality of functions, maintaining or changing the order of the plurality of functions, and changing a location in the network on which a respective virtual network function within the service function chain runs, the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path’ per independent claims 1, 9, and 17. Thus, Connor also fails to meet the aforementioned recitations, is also deficient, and cannot remedy the aforementioned deficiencies of Hearn, Cziva, Ahad, and Turner. Thus, the rejections of independent claims 1, 9, and 17 are flawed. 
Accordingly, independent claims 1, 9, and 17 are patentable over the art of record.” (See page 9-10 of REMARKS, filed 11/20/2020).

In response to the applicant’s argument regarding independent claims 1, 9, and 17 that “Examiner acknowledged Hearn, Cziva, Ahad, and Turner fail to meet the aforementioned recitation regarding order of functions and relies on Connor”, it is noted that the previous grounds of rejection also relied on reference to Dunbar to teach the previous recitation regarding modification of existing service function chain (SFC) by maintaining the functions while changing location of function in the chain, as previously claimed (see page 13 of Final Office Action mailed 07/20/2020), and Connor was solely cited to teach that SFC is modified by changing the order. Therefore, applicant’s generalization of Connor to then argue that it does not teach all the new limitation currently recited in the independent claim (i.e. ‘the existing service function chain is modified to yield the modified version of the service function chain by maintaining the plurality of functions, maintaining or changing the order of the plurality of functions, and changing a location in the network on which a respective virtual network function within the service function chain runs, the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path’) is improper.
The current amendment changes the scope of independent claim, and examiner presents a new grounds of rejection of the argued limitation based on current claim recitation and the updated scope (see “Claim Rejections - 35 USC § 103” section below for further details).
Examiner, nevertheless, maintains that the Connor reference still teaches the limitation “maintaining or changing the order of the plurality of functions, and the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path”. More specifically, in Fig.5:502, remote computing device 106 orders a set of required service functions based on a temporal sequential dependency. In other words, the remote computing device 106 orders the set of required service functions based on which required service functions need to be processed before other required service functions can be performed (see [0046]). It is obvious that one or more of the required service functions may not have any dependencies or may depend on more than one other service functions (see [0046]). In Fig.5:510, remote computing device 106 determines whether the presently retrieved service function can be performed in parallel with any other service function(s), and identifies service functions that may be performed in parallel (see [0048]). Then, in Fig.5:516, the remote computing device 106 arranges the service functions into one or more service function chains (see [0049]). This essentially creates a modified SFC from what was ordered set of required service functions at step 502 based on a temporal sequential dependency (based on determination that the service functions can be performed in parallel, i.e. not have any dependencies). 
In addition, Connor at paragraph [0021] discloses that certain service functions, such as DPI or IDS, may not require being performed on the critical path of the service function chain. In other words, certain service functions of the service function chain may not depend on other service functions of the 

Applicant's arguments for the dependent claims 5, 7, 13, 15, and 20 (see page 10 of REMARKS, filed 11/20/2020) appear to stem from the applicant's assertion that the respective independent claims 1, 9, and 17 are patentable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.

Applicant's arguments for the dependent claims 2, 6, 8, 10, 14, 16, 18 and 21 (see page 10-11 of REMARKS, filed 11/20/2020) appear to stem from the applicant's assertion that the respective independent claims 1, 9, and 17 are patentable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.

Duplicate Claims Warning
Amended claims 8 and 21, both depend on claim 7, and each recite,
“wherein the existing service function chain is modified based on the application requirements and the service function chain metadata or the existing service function chain data”.
Applicant is advised that should claim 8 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 7, 9, 13, 15, 17, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) and in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1).

Regarding claim 1, Hearn discloses a method comprising:
receiving, from a virtual network function within a service function chain, resource usage data (see [0020]; also see [0011]-[0014]; any suitable telemetry data, such as current CPU cache usage, current memory bandwidth use, may be provided and collected by any suitable entity); 
determining whether the resource usage data has surpassed a threshold to yield a first determination (see [0107]; when an aggregate used bandwidth of the plurality of processors is above a particular threshold, optimization of overall bandwidth is performed; determining that aggregate used bandwidth is above a particular threshold corresponds to determining whether the resource usage data has surpassed a threshold; also see [0022], [0064], and [0113]); and 
when the first determination indicates that the threshold is met (see [0107]; optimization is performed when an aggregate used bandwidth is above a threshold implies that the threshold is met), selecting a new location in a network (see [0076]; As one example of an optimization that could be made, module 212 may select a particular platform 102 and/or particular elements of platform logic 110 for a workload or the instantiation of a virtual machine 132, a VNF 134, or SFC 136 based on optimizing performance for that element or for the datacenter as a whole) from a pool of network functions (see Fig.1:134/ 136; also see [0014] and [0035]; Virtual Network Functions VNFs 134 and/or SFC 136 which is a group of VNFs 134 correspond to a pool of network functions), and migrating the container to the new location within the network (see [0076]; migration of a workload or virtual machine 132, VNF 134, or SFC 136 from one platform (e.g., 102a) to another platform (e.g., 102b) to improve performance for the particular element migrated or for the datacenter as a whole; also see [0054]-[0056]; the optimization of resource usage may involve reconfiguring a platform, or may involve a different platform, e.g., a process, virtual machine, or other workload could be placed on or migrated to a different platform with an assigned core, cache, and/or memory of that platform; optimization may be made in real time based on the level of traffic and the workload on the cores as measured by the collected telemetry data; selections of particular cores for particular workloads may be made in order to achieve a global optimization point; also see [0117]; workload may comprise a service function chain or a virtual network function and directing the placement of the workload onto the selected platform may include migrating the service function chain or virtual network function from a first platform of the plurality of platforms to the selected platform; also see [0022], [0062]-[0065], and [0113]) to yield a modified version of the service function chain (see [0014] and [0035]; since VNFs from one platform are migrated to another/ selected ,
wherein,
	the existing service function chain is modified to yield a modified version of the service function chain by maintaining the plurality of functions (see [0117]; workload may comprise a service function chain or a virtual network function and directing the placement of the workload onto the selected platform may include migrating the service function chain or virtual network function from a first platform of the plurality of platforms to the selected platform; examiner articulates that migrating a virtual network function within a SFC from a first platform of the plurality of platforms to the selected platform modifies the SFC but maintains the plurality of functions), maintaining or changing the order of the plurality of functions (see [0117]; also see [0014] and [0035]; since VNFs from one platform are migrated to another/ selected platform in order to achieve a local and/or global optimization point, and since SFC define a group (ordered list) of network services/ VNFs organized as a chain to perform a series of operations, it would be obvious that migrating a VNF yields a modified version of the service function chain with either same order (maintaining order of functions), or new/ changed order of functions within SFC), and changing a location in the network on which a respective virtual network function within the service function chain runs (see [0014]-[0016] and [0117]; since VNFs from one platform are migrated to another/ selected platform in order to achieve a local and/or global optimization point, it would be obvious that migrating a VNF yields a modified version of the service function chain whose VNFs have been migrated to a new location within the network) 
Although Hearn discloses the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0035]; Service function chaining may provide the ability to define an ordered list of network services such as firewalls, load balancers that are stitched together in the network to create a service chain with a group of VNFs), Hearn does not explicitly the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn does not explicitly disclose the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path.
However, Cziva discloses receiving, from a virtual network function operating in a container within a service function chain, and at a container orchestration layer, resource usage data (see 2nd col. on page 418, lines 1-13; continuously collecting health status of hosts and network functions corresponds to receiving resource usage data from a VNF; also see last 2 paragraphs of section II on page 416; also see NFs forming a service function chain within Docker container in GLANF server in Fig.1 on page 416; container-based virtualization using Docker indicates VNF are operating in a container within a SFC and at a container orchestration layer;); and
selecting a new location in a network from a pool of containerized network functions (see 1st paragraph of col.2 on page 418; the manager selects a suitable host with the most available resources and communicates with the host’s GLANF Agent to retrieve and start the requested NF from the container repository), and migrating the container to the new location within the network (see 2nd paragraph of col.2 on page 418; the Manager can use different placement algorithms for the NFs in order to reduce the latency and workload of a specific machine, plan for future demand and capacity requirements based on already deployed network functions, or handle faults by transparently migrating the network function to a different server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cziva with Hearn to select a new location in 
One of ordinary skill in the art would have been motivated to exploit containers, offering a significantly more lightweight solution for network functions (see Cziva: 3rd para, of section II).
Although, and as set forth above, Hearn discloses the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0035]), Hearn (modified by Cziva) does not explicitly disclose receiving existing service function chain data associated with an existing service function chain. Hearn (modified by Cziva) also does not disclose that the threshold is based on a usage-based policy, another policy, or a service level agreement. Furthermore, although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn (modified by Cziva) does not explicitly disclose the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path.
Ahad discloses that the threshold based on a usage-based policy, another policy, or a service level agreement (see [0011]-[0012]; also see [0088]; also see [0131]-[0135]; administrators/ users can specify the bounds on the metrics to enforce the service level agreements (SLA) for the service; The service instance is considered to be normal if all the metrics are within the min and the max SL specified for the service instance and the container the service instance is running in. If any of the metrics is below the min or above the max SL, the service may be deemed to be in anomalous state and real time anomaly resolution will be initiated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ahad with Hearn and Cziva so that the threshold is based on a usage-based policy, another policy, or a service level agreement.
One of ordinary skill in the art would have been motivated so that the anomaly detection and resolution component (ADRC) will utilize a policy engine to attempt to resolve the anomaly based on the policies. (See Ahad: [0080]).
the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0035]), Hearn (modified by Cziva and Ahad) does not explicitly disclose receiving existing service function chain data associated with an existing service function chain. Furthermore, although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn (modified by Cziva and Ahad) does not explicitly disclose the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path.
Turner discloses receiving existing service function chain data associated with an existing service function chain, the existing service function chain data including a plurality of functions and an order of the plurality of functions (see [0019]-[0020] in view of Fig.1; a process combines input network policies to form a composite network policy. In addition, metadata can be added that is associated with the composite network policy as part of the process of combining network policies… the metadata can include information regarding a reason for a specific ordering of service function boxes for application to communications between EPGs including at least one endpoint; also see [0057] in view of Fig.3:320; metadata 320 can be added for association with the composite network policy represented by the resultant graph 316).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turner with Hearn, Cziva and Ahad to receive existing service function chain data associated with an existing service function chain, the existing service function chain data including a plurality of functions and an order of the plurality of functions.
One of ordinary skill in the art would have been motivated to be able to check whether adding a specific service function box to a given service chain would violate first type service chain constraints given by input policy graphs that are being composed together (See Turner: last 3 lines of [0047]).
Although as set forth above, Hearn discloses the existing service function chain is modified to yield a modified version of the service function chain (see [0014]-[0016] and [0117]), Hearn (modified by 
Connor teaches maintaining or changing the order of the plurality of functions (see [0046]-[0049] in view of Fig.5:516; service functions are arranged into one or more service function chains), the order of the plurality of functions is changed (see Fig.5:516) based on at least a second determination that data does not have to take a certain path (see [0048] in view of Fig.5:510; the network controller 108 may determine the encryption service function may be performed in parallel with one or more other service functions, such as a DPI service function and/or an IPS service function; also see [0021]; Certain service functions, such as DPI or IDS, may not require being performed on the critical path of the service function chain. In other words, certain service functions of the service function chain may not depend on other service functions of the service function chain. Therefore, the independent service functions may be performed concurrently (i.e., in parallel) with one or more of the other service functions of the service function chain… Further, due to the service function chain being created in VMs, the service functions of the service chain and their order therein can be altered dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Hearn, Cziva, Ahad and Turner to maintain or change the order of the plurality of functions, where the order of the plurality of functions is changed based on at least a second determination that data does not have to take a certain path.
One of ordinary skill in the art would have been motivated so that the network controller can add a service function to the service function chain based on the alert, and/or to reduce the overall latency associated with all of the service functions of the service function chain (Connor: [0021]).

Regarding claim 5, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 1, as set forth above. Hearn further discloses wherein the resource usage data comprises memory depletion (see [0013]; the telemetry data may indicate memory access patterns; current cache occupancy and/or memory bandwidth levels per thread; also see [0020]), a compute oversubscription, a resource utilization (see [0013]; the telemetry data such as load of cores of CPUs 112; current cache occupancy indicate resource utilization; also see [0020]), application requirements, or bandwidth (see [0013] and [0020]).

Regarding claim 7, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 1, as set forth above. Turner further discloses receiving application requirements (see [0047]; several different types of service chain constraints can be specified- e.g. to set a restriction on packet header field modifications and packet drop operations that respective service function boxes perform on packets; examiner articulates that the packet header field modifications and packet drop operations that the service function boxes perform are restriction/ application requirements) and service function chain metadata (see [0019]-[0020] in view of Fig.1; a process combines input network policies to form a composite network policy. In addition, metadata can be added that is associated with the composite network policy as part of the process of combining network policies… the metadata can include information regarding a reason for a specific ordering of service function boxes for application to communications between EPGs including at least one endpoint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Turner with Hearn, Cziva, Ahad and Connor to receive application requirements and service function chain metadata.
One of ordinary skill in the art would have been motivated to be able to check whether adding a specific service function box to a given service chain would violate first type service chain constraints given by input policy graphs that are being composed together (See Turner: last 3 lines of [0047]).

Regarding claim 23, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 1, as set forth above. Connor further discloses wherein the order of the plurality of functions is changed (see [0046]-[0049] in view of Fig.5:516; service functions are arranged into one or more service function chains) based on at least the second determination that data does not logically have to take the certain path and a certain order (see [0048] in view of Fig.5:510; the network controller 108 may determine the encryption service function may be performed in parallel with one or more other service functions, such as a DPI service function and/or an IPS service function; also see [0021]; Certain service functions, such as DPI or IDS, may not require being performed on the critical path of the service function chain. certain functions of the SFC may not depend on other service functions of the SFC. Therefore, the independent service functions may be performed concurrently (i.e., in parallel) with one or more of the other service functions of the SFC… Further, due to the service function chain being created in VMs, the service functions of the service chain and their order therein can be altered dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Hearn, Cziva, Ahad and Turner so that the order of the plurality of functions is changed based on at least a second determination that data not logically have to take the certain path and a certain order.
One of ordinary skill in the art would have been motivated so that the network controller can add a service function to the service function chain based on the alert, and/or to reduce the overall latency associated with all of the service functions of the service function chain (Connor: [0021]).

As for Claim(s) 9 and 17, the claims list all the same elements of claim 1, but in a system (see Hearn: Fig.1:102 and 106; also see Fig.2:106) comprising: a processor (see Hearn: Fig.1:112 and Fig.2:202); and a computer-readable storage device (see Hearn: Fig.1:114 and Fig.2:204) storing instructions which, when executed by the processor, cause the processor to perform operations (see Hearn [0055]) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

As for Claims 13 and 20, the claims do not teach or further define over the limitations in claim 5. Therefore, claims 13 and 20 are rejected for the same reasons as set forth in claim 5.

As for Claim 15, the claim does not teach or further define over the limitations in claim 7. Therefore, claim 15 is rejected for the same reasons as set forth in claim 7.

Claim(s) 2, 10, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) and in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) and in further view of Manghirmalani et al. (hereinafter, Manghir, US 20160330111 A1).

Regarding claim 2, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 1, as set forth above. Hearn (modified by Cziva, Ahad, Turner and Connor) does not explicitly disclose wherein the resource usage data is communicated via a network service header field.
However, Manghir explicitly discloses wherein the resource usage data is communicated via a network service header field (see [0067]-[0068], [0084] and [0113]; also see Fig.11 and Fig.14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manghir with Hearn, Cziva, Ahad, Turner and Connor to communicate resource usage data via a network service header field.
One of ordinary skill in the art would have been motivated to be able to automatically send monitoring results to controller upon the occurrence of some predetermined conditions (Manghir: [0055]).

As for Claim 10 and 18, the claims do not teach or further define over the limitations in claim 2. Therefore, claims 10 and 18 are rejected for the same reasons as set forth in claim 2.

Regarding claim 25, Hearn (modified by Cziva, Ahad, Turner, Connor and Manghir) discloses the method of claim 2, as set forth above. Manghir further discloses wherein the network service header field is within a header containing information for service chaining (see Network Service Header of classification process to forward packets on the correct service chain, followed by the differentiated forwarding/routing of the traffic flow across the right set of SFs or service function chain… a Network Service Header (NSH) is applied to packets by the classifier; also see [0067]-[0068]; A marker (collection of one or more bytes, the encoding of which specifies the operations that are to be performed by the recipient of the marked packet), for example, can be a header (comprising of one or more fields) that is encapsulated on the packet… implemented as an extension of the Network Service Header (NSH); also see [0084]), service path information (see Network Service Header of Fig.5A containing “Service Path ID” field; also see [0068] and [0084]; also see Fig.11 and Fig.14), and metadata for use by network nodes (see “Variable Metadata” field within variable length context header of Fig.5B in view of [0068]-[0069]; Each NSH includes an optional variable length context header; also see [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manghir with Hearn, Cziva, Ahad, Turner and Connor so that the network service header field is within a header containing information for service chaining, service path information, and metadata for use by network nodes.
One of ordinary skill in the art would have been motivated to be able to automatically send monitoring results to controller upon the occurrence of some predetermined conditions (Manghir: [0055]).

Claim(s) 6 and 14 Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) and in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) and in further view of Herker et al. (hereinafter, Herker, Non-Patent Literature titled “Data-Center Architecture Impacts on Virtualized Network Functions Service Chain Embedding with High Availability Requirements”).
Regarding claim 6, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 1, including wherein the new location in the network comprises a containerized VNF, as set forth above (see Cziva: 2nd col. on page 418, lines 19-23 and also see 2nd col. on page 415, last 3 lines). 
Hearn (modified by Cziva, Ahad, Turner and Connor) does not explicitly disclose wherein the virtual network function is chosen from the pool of network functions.
Herker explicitly discloses wherein the virtual network function is chosen from the pool of network functions (see Fig.3 on page 3; also see Strategy 2 resource pooling on 2nd column of page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herker with Hearn, Cziva, Ahad, Turner and Connor to have a method wherein a containerized virtual network function is chosen from the pool of containerized network functions.
One of ordinary skill in the art would have been motivated to deploy VNF chains with predefined levels of availability in the data-center network (see Herker: lines 1-2 of 1st para. Section III.C, page 3).

As for Claim 14, the claim does not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in claim 6.

Claim(s) 8, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) and in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) and in further view of Dunbar et al. (hereinafter, Dunbar, US 20150236948 A1).

Regarding claim 8, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 7, as set forth above. Hearn (modified by Cziva, Ahad, Turner and Connor) does not explicitly 
However, Dunbar discloses wherein, the existing service function chain is modified (see [0008]; also see [0042] lines 21-28; service chain orchestration system receives notice from a service function manager that a service function instance component executable on node in an existing service chain instance path cannot be used for some reason (e.g., it has failed or there is a connectivity failure…the service chain orchestration system determines a new (second) service chain instance path that includes the different node. Consequently, the service function instance component will instead be executed by a comparable service function instance component on a different node; also see last 3 lines of [0042]; in response to receiving such notices, the service chain orchestration system can determine a new service chain instance path and forward information about the new path to the affected nodes) based on the application requirements and the service function chain metadata or the existing service function chain data (see [0008] lines 1-6; also see [0042] lines 21-28; service chain orchestration system receives notice from a service function manager that a service function instance component executable on node in an existing service chain instance path cannot be used for some reason (e.g., it has failed or there is a connectivity failure); notice regarding connectivity failure of a service function instance component in an existing service chain instance path corresponds to existing service function chain data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dunbar with Hearn, Cziva, Ahad, Turner and Connor to modify the existing service function chain based on the application requirements and the service function chain metadata or the existing service function chain data.
One of ordinary skill in the art would have been motivated to restore service functions when there is a change to a service chain instance path that involves using a different node (Dunbar: [0053]).

As for Claim 16 and 21, the claims do not teach or further define over the limitations in claim 8. Therefore, claims 16 and 21 are rejected for the same reasons as set forth in claim 8.

Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. (hereinafter, Hearn, US 20170090987 A1) in view of Cziva et al. (hereinafter, Cziva, Non-Patent Literature titled “Container-based Network Function Virtualization for Software-Defined Networks”) in further view of Ahad (US 20160350173 A1) in further view of Turner et al. (hereinafter, Turner, WO 2017014770 A1) and in further view of Connor et al. (hereinafter, Connor, US 20160182684 A1) and in further view of Aysola et al. (hereinafter, Aysola, US 20150333930 A1).

Regarding claim 24, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the method of claim 1, as set forth above. Hearn (modified by Cziva, Ahad, Turner and Connor) does not explicitly disclose wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions.
Aysola discloses wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions (see [0032] in view of [0059]; service chaining architecture within the service provider platform provides a framework for dynamic and agile inclusion, modification, and/or deletion of services based on business needs of a network operator; With dynamically configured chains, … the configuration may specify that a particular service function is optional; also see [0069]-[0076]; dynamically building service chains using the exemplary techniques described above may be used to selectively including certain services for certain clients (subset of customers) while retaining rest of the service chain for all others (entire customer base) without having to build two separate chains; examiner articulates that deletion of optional services/ functions that make up the chain implies dropping one or more virtual network functions without replacing the one or more virtual network functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aysola with Hearn, Cziva, Ahad, Turner and 
One of ordinary skill in the art would have been motivated to be able to build service chains on the fly (Aysola: [0069]) and so that overall latency of the service-chain application is reduced (Aysola: [0063]).

Regarding claim 26, Hearn (modified by Cziva, Ahad, Turner and Connor) discloses the system of claim 9, as set forth above. Connor further discloses wherein the order of the plurality of functions is changed (see [0046]-[0049] in view of Fig.5:516; service functions are arranged into one or more service function chains) based on at least the second determination that data does not logically have to take the certain path and a certain order (see [0048] in view of Fig.5:510; the network controller 108 may determine the encryption service function may be performed in parallel with one or more other service functions, such as a DPI service function and/or an IPS service function; also see [0021]; Certain service functions, such as DPI or IDS, may not require being performed on the critical path of the service function chain. certain functions of the SFC may not depend on other service functions of the SFC. Therefore, the independent service functions may be performed concurrently (i.e., in parallel) with one or more of the other service functions of the SFC… Further, due to the service function chain being created in VMs, the service functions of the service chain and their order therein can be altered dynamically).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connor with Hearn, Cziva, Ahad and Turner so that the order of the plurality of functions is changed based on at least a second determination that data not logically have to take the certain path and a certain order.
One of ordinary skill in the art would have been motivated so that the network controller can add a service function to the service function chain based on the alert, and/or to reduce the overall latency associated with all of the service functions of the service function chain (Connor: [0021]).

Aysola discloses wherein the order of the plurality of functions is changed by dropping one or more virtual network functions without replacing the one or more virtual network functions (see [0032] in view of [0059]; service chaining architecture within the service provider platform provides a framework for dynamic and agile inclusion, modification, and/or deletion of services based on business needs of a network operator; With dynamically configured chains, … the configuration may specify that a particular service function is optional; also see [0069]-[0076]; dynamically building service chains using the exemplary techniques described above may be used to selectively including certain services for certain clients (subset of customers) while retaining rest of the service chain for all others (entire customer base) without having to build two separate chains; examiner articulates that deletion of optional services/ functions that make up the chain implies dropping one or more virtual network functions without replacing the one or more virtual network functions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Aysola with Hearn, Cziva, Ahad, Turner and Connor to change the order of the plurality of functions by dropping one or more virtual network functions without replacing the one or more virtual network functions.
One of ordinary skill in the art would have been motivated to be able to build service chains on the fly (Aysola: [0069]) and to reduce overall latency of the service-chain application (Aysola: [0063]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan (US 20120054763 A1) teaches that the service level agreements or other policies enforced with the resource management policy engine 260 may require that the processing utilization for the workload 240 remain a certain threshold below capacity.
Kim et al. (US 20180018195 A1) discloses that SLA policy for the customer can be a policy based on bandwidth usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453